Citation Nr: 0916206	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  08-29 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently rated 20 percent disabling.  

2.  Entitlement to service connection for inverting papilloma 
(claimed as cancer of the nose) including as due to herbicide 
exposure in service.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing at the RO before the undersigned was conducted in 
January 2009.  At the hearing, the Veteran withdrew the issue 
of entitlement to service connection for basal cell 
carcinoma.  He also submitted additional evidence, and waived 
RO consideration of that evidence.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicide agents.

2.  The Veteran's Type II diabetes mellitus is manifested by 
the required use of insulin, a restricted diet, and 
regulation of activities.

3.  The preponderance of the evidence is against a finding 
that the Veteran's current inverting papilloma, which was 
first diagnosed many years after service, is related to any 
incident of service.

CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 40 percent 
for the Veteran's diabetes mellitus, Type 2 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

2.  Inverting papilloma was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The Veteran was notified that he must show evidence of an 
increase in severity of his disability in an August 2006 
letter but was not asked to identify the effects his 
disability has on his employment and his daily life.  Since 
the Veteran has presented evidence of such through his 
statements and his VA examinations, however, he has not been 
prejudiced by not having received notification of the 
necessity to present this evidence.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the service connection claim, the RO provided the 
appellant pre-adjudication notice by letter dated in June 
2006.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and he has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the service connection claims at this time.

Any deficiency in the content of the notices to the veteran 
or the timing of these notices is harmless error where the 
evidence establishes that the appellant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Neither the Veteran nor his 
representative has suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.

Regarding his increased rating claim, the Veteran was 
provided a comprehensive VA examination.  Regarding his 
service connection claim, as post-service medical records 
provide no basis to grant this claim, and in fact provide 
evidence against this claim, a VA examination or medical 
opinion is not needed to resolve the claim.  In service 
connection claims, the VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79, 86 (2006).  These criteria are not met in this 
case.

Therefore, the facts relevant to the Veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the notice and assistance law, 
implementing regulations and court decisions.  See Wensch v. 
Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. §5103A 
(a) (2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

II. Analysis

A.  Increased Rating Claim

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

Consideration must be given to the Veteran's possible 
entitlement to "staged" ratings to compensate him for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The lay statements and testimony describing the symptoms of 
the Veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A 20 percent evaluation is warranted for diabetes mellitus 
which requires the use of insulin and a restricted diet or 
the use of an oral hypoglycemic agent and a restricted diet.  
A 40 percent evaluation requires the use of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation requires the use of insulin, a restricted diet, 
and regulation of activities; episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
and complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation requires more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities); episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider; and either a progressive loss of weight and 
strength or complications that would be compensable if 
separately evaluated.

Compensable diabetic complications are to be separately 
evaluated unless they are part of the criteria used to 
support a 100 percent schedular evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.

The Veteran and his representative contend that the Veteran 
is entitled to a 40 percent rating for his diabetes mellitus 
as his diabetes mellitus results in the use of insulin, a 
restricted diet, and regulation of activities.

The Veteran's clinical records contain notations of insulin 
therapy and diet restrictions.  In addition, his private 
physicians, Jeffrey Koretzky, M.D., in letters dated in July 
2006 and January 2009, and Ronald Villanueva, M.D., in a 
letter dated in August 2008, stated that the Veteran also had 
to restrict his activities due to his diabetes mellitus.  
Therefore, a 40 percent rating is warranted.

The Veteran's medical records do not demonstrate that he has 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.  Therefore, a 60 percent or 
higher rating is not warranted.

B.  Service Connection Claim

The Veteran believes, in part, that he had nasal cancer due 
to inservice exposure to herbicides.  

The Veteran served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  He is presumed to have been exposed during such 
service to an herbicide agent.  38 U.S.C.A. § 1116(a)(3); 38 
C.F.R. § 3.307(a)(6)(iii).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and nasopharyngeal 
cancer or respiratory disorders (other than certain 
respiratory cancers).  See Notice, 68 Fed. Reg. 27,630-41 
(2003).

In any event, the evidence of record of is negative for any 
diagnosis of nasal or respiratory cancer.  

Even if the statutory presumptions are inapplicable, a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The Veteran also contends 
that he has had continuous breathing problems since service, 
and therefore, his current inverting papilloma, first 
diagnosed in 2002, should be service connected.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) competent evidence of a nexus 
between the claimed in- service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service treatment records note that the Veteran was diagnosed 
with an upper respiratory infection in February 1966.  He 
complained of nasal stuffiness in September 1968.  Common 
cold with fremitus was diagnosed.  Discharge examination in 
November 1968 was normal.  

The earliest evidence of a nasal problem is in 2002.  This is 
almost 34 years after separation from service, and this 
period without treatment is evidence that there has not been 
a continuity of symptomatology from any incident of service, 
and it weighs heavily against the claim on a direct basis.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  There is no competent evidence that a nasal 
disability is related to service.

The Veteran genuinely believes that his inverting papilloma 
and nasal problems were incurred in service.  The Veteran is 
competent to comment on his symptoms.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on matters as 
complex as rendering a diagnosis of cancer or the etiology of 
his nasal conditions; and his views are of no probative 
value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (competent testimony "can be rejected only if found to 
be mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

ORDER

An increased evaluation of 40 percent for the Veteran's Type 
II diabetes mellitus is granted.

Entitlement to service connection for inverting papilloma is 
denied.


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


